Case 1:17-cv-01302-NG-JO Document 76 Filed 11/05/18 Page 1 of 2 PageID #: 1940




                              THE HOWLEY LAW FIRM P.C.
                                     350 FIFTH AVENUE, 59TH FLOOR
                                     NEW YORK, NEW YORK 10118
                                             (212) 601-2728
                                          FAX: (347) 603-1328

                                      WWW.HOWLEYLAWFIRM.COM




November 5, 2018

Via ECF

The Honorable Nina Gershon
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re: Paguirigan v. Prompt Nursing Employment Agency LLC, et al.,
                                  1:17 Civ. 1302 (NG) (JO)

Dear Judge Gershon:

       I write on behalf of plaintiff in response to defendants' "redlined" proposed class notice in
the above-captioned action.

        All the changes proposed by defendants are acceptable to plaintiff, with the following
corrections:

   1) In the headline on page 1 of the draft notice, the name “Prompt Nursing Employment
      Agency LLC” should be followed by “d/b/a Sentosa Services.” The class members’
      paychecks listed their employer as “Sentosa Services” and did not mention Prompt
      Nursing Employment Agency LLC. Some class members may not recognize Prompt
      Nursing Employment Agency LLC as their actual employer because of the “Sentosa
      Services” name on their paychecks.

   2) In the first bullet on page 1 of the draft notice, defendants purport to list all defendants
      named in this action. The defendants’ list, however, does not include defendant
      SentosaCare LLC. Plaintiff requests that defendant SentosaCare LLC be included in the
      list of defendants.

   3) Also in the first bullet on page 1 of the draft notice, defendants have removed the words
      “violated the rights of nurses recruited in the Philippines” from the end of the sentence.
      This deletion renders the sentence incomplete. The sentence begins “A lawsuit is
      pending alleging that . . . .” With the defendants’ proposed deletion, the reader no longer
Case 1:17-cv-01302-NG-JO Document 76 Filed 11/05/18 Page 2 of 2 PageID #: 1941




      knows what is being alleged. Plaintiff requests that the words “violated the rights of
      nurses recruited in the Philippines” be retained.

      The remaining changes proposed by the defendants are acceptable to plaintiff.

                                                   Respectfully submitted,

                                                   /s John Howley

                                                   John Howley




                                               2
